Exhibit 10.3

Execution version

GOODYEAR

LOGO [g809800ex103.jpg]

 

 

MASTER COMPLEMENTARY DEPOSIT AGREEMENT

DATED 23 JULY 2008, AS LAST AMENDED AND RESTATED ON

25 SEPTEMBER 2014

 

 

between

CREDIT AGRICOLE LEASING & FACTORING

as Agent

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as the Calculation Agent

ESTER FINANCE TITRISATION

as Purchaser

DUNLOP TYRES LTD

as Complementary Depositor and Centralising Unit

 

 

CMS Bureau Francis Lefebvre

Avocats au Barreau des Hauts de Seine

1-3, villa Emile Bergerat

92522 Neuilly-sur-Seine Cedex, France

T +33 1 47 38 55 00

info@cms-bfl.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE    PAGE  

CHAPTER I INTERPRETATION

     5    1.   DEFINITIONS      5    2.   INTERPRETATION      5   

CHAPTER II AMOUNT - PURPOSE - DURATION

     6    3.   PURPOSE OF THIS AGREEMENT      6    4.   DURATION OF THE
AGREEMENT      6   

CHAPTER III AMOUNT OF THE COMPLEMENTARY DEPOSIT

     7    5.   AMOUNT OF THE COMPLEMENTARY DEPOSIT      7    6.   COMPLEMENTARY
DEPOSIT FEE - NO INTEREST      8   

CHAPTER IV REPAYMENT - PAYMENTS

     9    7.   REPAYMENT      9    8.   PAYMENTS      10   

CHAPTER V GENERAL PROVISIONS

     10    9.   REPRESENTATIONS AND WARRANTIES - UNDERTAKINGS      10   

CHAPTER VI CASH COLLATERAL

     11    10.   APPLICATION OF THE COMPLEMENTARY DEPOSIT AS CASH COLLATERAL FOR
THE BENEFIT OF THE PURCHASER      11   

CHAPTER VII MISCELLANEOUS

     12    11.   FEES AND EXPENSES      12    12.   SUBSTITUTION AND AGENCY     
12    13.   CONFIDENTIALITY      13    14.   TRANSFERABILITY OF THIS AGREEMENT
     13    15.   NOTICES      13    16.   EXERCISE OF RIGHTS      13    17.  
INDIVISIBILITY      14    18.   PARTIAL INVALIDITY      14    19.   AMENDMENTS
     14    20.   LIMITED RECOURSE – NON PETITION      14    21.   GOVERNING LAW
- JURISDICTION      15    SCHEDULE    PAGE  

SCHEDULE 1 CALCULATION OF THE AMOUNT OF THE COMPLEMENTARY DEPOSIT

     16   

SCHEDULE 2 CALCULATION OF THE OF THE COMPLEMENTARY DEPOSIT FEE

     22   

 

2



--------------------------------------------------------------------------------

THIS MASTER COMPLEMENTARY DEPOSIT AGREEMENT IS ENTERED INTO BETWEEN:

 

(1) CREDIT AGRICOLE LEASING & FACTORING, a company incorporated under French law
and authorised as a financing company (société de financement), having its
registered office at 12, place des Etats-Unis – CS 20001, 92548 Montrouge Cedex,
France, registered with the trade and companies registry (Registre du commerce
et des sociétés) of Nanterre under the number 692 029 457, whose representative
is duly authorised for the purpose of this Agreement (the “Agent) (succeeding
Eurofactor as a consequence of the merger and absorption of Eurofactor into
Crédit Agricole Leasing & Factoring on 31 December 2013);

 

(2) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a company incorporated under
French law and authorised as a credit institution (établissement de crédit),
having its registered office at 9 quai du Président Paul Doumer, 92920 Paris La
Défense Cedex, France, registered with the trade and companies registry
(Registre du commerce et des sociétés) of Nanterre under the number 304 187 701,
whose representatives are duly authorised for the purpose of this Agreement (the
“Calculation Agent”);

 

(3) ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a specialized credit institution (établissement de crédit
spécialisé), having its registered office at 9 quai du Président Paul Doumer,
92920 Paris La Défense Cedex, France, registered with the trade and companies
registry (Registre du commerce et des sociétés) of Nanterre under the number 414
886 226, whose representative is duly authorised for the purpose of this
Agreement (“Ester Finance Titrisation” or the “Purchaser”); and

 

(4) DUNLOP TYRES LTD., a company incorporated under the laws of England and
Wales with company number 1792065 whose registered office is situated at
Tyrefort, 88-98 Wingfoot Way, Birmingham B24 9HY, whose representative is duly
authorised for the purpose of this Agreement (the “Centralising Unit” or the
“Complementary Depositor”).

WHEREAS:

 

(A) Goodyear Dunlop Tires France S.A. (the “French Seller”), Goodyear Dunlop
Tires Germany GmbH (the “German Seller”), Goodyear Dunlop Tires Italia SPA (the
“Italian Seller”), Goodyear Dunlop Tires España S.A. (the “Spanish Seller”) and
Goodyear Dunlop Tyres UK LTD (the “UK Seller”) are in the business of
manufacturing and/or supplying tyres and activities related thereto, and hold
receivables against certain customers originated in the ordinary course of their
business.

 

(B) In order to provide financing to certain European subsidiaries of Goodyear,
Crédit Agricole Corporate and Investment Bank and Natixis have set up a
securitisation transaction by way of the sale, on an ongoing basis, of certain
trade receivables resulting from the ordinary business of the Sellers in
Belgium, France, Germany, Italy, Spain and United Kingdom (the “Securitisation
Transaction”).

 

(C)

Pursuant to the Securitisation Transaction and with respect to (i) the French
Seller, the Spanish Seller and the UK Seller, existing and future domestic trade
receivables will be purchased by the Purchaser from those Sellers on an ongoing
basis and in accordance with receivables purchase agreements governed by French
law, in respect of the French Seller and the Spanish Seller, and

 

3



--------------------------------------------------------------------------------

English law, in respect of the UK Seller, and (ii) the German Seller, existing
and future domestic and cross-border trade receivables will be purchased by the
Purchaser from the German Seller on an on-going basis and in accordance with the
law governing such receivables as set forth in a receivables purchase agreement
(entered into, inter alios, between the German Seller, the Centralising Unit and
the Purchaser (together, the “Receivables Purchase Agreements”)).

 

(D) The Purchaser shall fund the acquisition of Ongoing Purchasable Receivables,
Remaining Purchasable Receivables, Refinanced Ongoing Purchasable Receivables
and Refinanced Remaining Purchasable Receivables:

 

  (i) partly out of a senior deposit (the “Senior Deposit”) effected by the
Depositor with the Purchaser in accordance with a master senior deposit
agreement (the “Master Senior Deposit Agreement”); and

 

  (ii) partly by way of set-off against any amount due and payable by the
Centralising Unit to the Purchaser in connection with (a) a subordinated deposit
(the “Subordinated Deposit”) to be effected by the Centralising Unit with the
Purchaser in accordance with the terms and conditions of a master subordinated
deposit agreement (the “Master Subordinated Deposit Agreement”) and (b) a
complementary deposit (the “Complementary Deposit”) to be effected by the
Centralising Unit with the Purchaser in accordance with the terms and conditions
of the present master complementary deposit agreement (the “Master Complementary
Deposit Agreement”).

 

(E) The Purchaser and the Complementary Depositor are willing to define the
terms and conditions according to which the Complementary Deposit shall be made
by the Complementary Depositor with the Purchaser and shall be pledged as cash
collateral (affecté à titre de gage-espèces) in favour of the Purchaser and have
agreed to enter into this agreement under the terms and subject to the
conditions set forth hereunder.

IT IS AGREED AS FOLLOWS:

 

4



--------------------------------------------------------------------------------

CHAPTER I

INTERPRETATION

 

1. DEFINITIONS

Capitalised terms and expressions used in this Master Complementary Deposit
Agreement shall have the same meaning as ascribed to such terms and expressions
in the glossary set out in schedule 1 to the general master purchase agreement
in relation to the securitisation of trade receivables of certain subsidiaries
of the Goodyear group dated 10 December 2004 as last amended and restated on
25 September 2014, inter alia, Ester Finance Titrisation, Crédit Agricole
Leasing & Factoring, Crédit Agricole Corporate and Investment Bank, Natixis,
Dunlop Tyres Ltd and the sellers listed therein (the “General Master Purchase
Agreement”).

 

2. INTERPRETATION

The titles of the Chapters, Articles (including their paragraphs) and Schedules
used herein and the table of contents are for convenience of reference only, and
shall not be used to interpret this Master Complementary Deposit Agreement.

In this Master Complementary Deposit Agreement, except if the context calls for
another interpretation:

 

  (i) references to “Chapters”, “Articles” and “Schedules” shall be construed as
references to the chapters, articles and schedules of this Master Complementary
Deposit Agreement and references to this Master Complementary Deposit Agreement
include its schedules;

 

  (ii) headings are for convenience of reference only and shall not affect the
interpretation of this Master Complementary Deposit Agreement;

 

  (iii) words in the plural shall cover the singular and vice versa;

 

  (iv) references to the time of the day shall refer to Paris time, unless
otherwise stipulated;

 

  (v) words appearing in this Master Complementary Deposit Agreement in a
language other than English shall have the meaning ascribed to them under the
law of the corresponding jurisdiction and such meaning shall prevail over their
translation into English, if any;

 

  (vi) references to a person shall include its permitted assignees, transferees
and successors;

 

  (vii) references to a document shall mean such document, as amended, replaced
by novation or varied from time to time;

 

  (viii) references to any Securitisation Document shall be construed to mean
such securitisation document, as amended and restated until the date hereof and
as may be amended and supplemented from time to time thereafter; and

 

  (ix) references to the “Parties” shall be construed as references to the
parties to this Master Complementary Deposit Agreement, and a “Party” shall mean
any of the Parties.

 

5



--------------------------------------------------------------------------------

CHAPTER II

AMOUNT - PURPOSE - DURATION

 

3. PURPOSE OF THIS AGREEMENT

 

3.1 The Complementary Depositor shall make a Complementary Deposit with the
Purchaser in accordance with the terms of this Master Complementary Deposit
Agreement.

 

3.2 The Complementary Deposit made by the Complementary Depositor under this
Master Complementary Deposit Agreement shall be applied and pledged as cash
collateral (affecté à titre de gage-espèces) in favour of the Purchaser in
accordance with and subject to the provisions of Article 10.

All repayments of principal to be made by the Purchaser to the Complementary
Depositor in respect of the Complementary Deposit shall be made up to the amount
and to the extent of the sums received by the Purchaser in respect of the Sold
Receivables and Refinanced Sold Receivables in the manner described in
Article 7. During the Amortisation Period, such repayments under the
Complementary Deposit shall be subject to the order of priority of payments
provided for under article 16 (Order of Priority during the Amortisation Period)
of the General Master Purchase Agreement.

The Complementary Depositor agrees that, for the purposes of repayment of the
Complementary Deposit or payment of any sums otherwise due under this Master
Subordinated Deposit Agreement, it will look solely to the amount of the sums
received by the Purchaser under the General Master Purchase Agreement in respect
of the Sold Receivables and under the Refinanced Receivables Purchase Agreement
until the Program Expiry Date and that the Complementary Depositor shall not, in
such capacity, otherwise take or pursue any judicial or other proceedings, or
exercise any right or remedy that it might otherwise have, against the Purchaser
or the Purchaser’s assets save to the extent required for the recovery of such
sums.

 

4. DURATION OF THE AGREEMENT

 

4.1 This Agreement shall take effect on the date the amendment and restatement
no. 5 to the General Master Purchase Agreement enters into force and shall end
on the Program Expiry Date.

 

4.2 The Complementary Deposit shall be repaid in the manner described in Article
7.

 

6



--------------------------------------------------------------------------------

CHAPTER III

AMOUNT OF THE COMPLEMENTARY DEPOSIT

 

5. AMOUNT OF THE COMPLEMENTARY DEPOSIT

 

5.1 Amount of the Complementary Deposit

The Complementary Depositor shall make a Complementary Deposit with the
Purchaser in accordance with the terms and conditions of this Master
Complementary Deposit Agreement and within the limit of the Maximum Amount of
the Complementary Deposit.

The Maximum Amount of the Complementary Deposit shall be automatically increased
upon receipt by the Purchaser, the Calculation Agent and the Agent of any
written request from the Centralising Unit provided that:

 

  (i) such request is received by the Purchaser, the Calculation Agent and the
Agent during the Replenishment Period;

 

  (ii) such request is made no later than the Calculation Date preceding the
third Funded Settlement Date (or the sixth Settlement Date if such dates are
within a Bi-monthly Management Period) following the Reference Funded Settlement
Date referred to in article 13.3 (xix) of the General Master Purchase Agreement;

 

  (iii) such request indicates the amount of the new Maximum Amount of
Complementary Deposit (the “New Maximum Amount of Complementary Deposit”); and

 

  (iv) such New Maximum Amount of Complementary Deposit is limited to the amount
notified by the Agent to the Centralising Unit pursuant to article 13.3 (xix) of
the General Master Purchaser Agreement, rounded up to the nearest whole multiple
of € 1,000,000.

The amount of the Complementary Deposit shall, at all times during the
Replenishment Period, be calculated in accordance with the provisions of
SCHEDULE 1.

During the Amortisation Period, the Complementary Deposit, as calculated as of
the last Settlement Date of the Replenishment Period, shall be repaid until the
Program Expiry Date, after full repayment of the Senior Deposit, subject to the
order of priority set forth in Article 7.

The amount of the Complementary Deposit shall be calculated by the Agent on each
Calculation Date.

 

5.2 Calculation and setting up of the Complementary Deposit

 

5.2.1 Calculation

 

  (a) At the latest on the Calculation Date preceding the Settlement Date of
30 July 2008, the Agent shall calculate, in accordance with the provisions of
SCHEDULE 1, and notify forthwith to the Purchaser and the Complementary
Depositor the amount of the Complementary Deposit to be made on the Settlement
Date of 30 July 2008, together with the details of such calculation.

 

7



--------------------------------------------------------------------------------

  (b) On any subsequent Calculation Date during the Replenishment Period, the
Agent shall calculate, in accordance with the provisions of SCHEDULE 1, and
notify forthwith to the Purchaser and the Complementary Depositor (i) the amount
of the Complementary Deposit on the Settlement Date following such Calculation
Date, and (ii) the amount of the Complementary Deposit on the preceding
Settlement Date, together with the details of such calculation.

If the amount of the Complementary Deposit on the Settlement Date following such
Calculation Date is higher than the amount of the Complementary Deposit on the
Settlement Date preceding such Calculation Date, the Complementary Deposit shall
be increased by the Euro amount of the difference (the “Increase in the
Complementary Deposit”).

If the amount of the Complementary Deposit on the Settlement Date following such
Calculation Date is lower than the amount of the Complementary Deposit on the
Settlement Date preceding such Calculation Date, the Complementary Deposit shall
be reduced by the Euro amount of the difference (the “Reduction of the
Complementary Deposit”).

For the avoidance of doubt, any reference to the Complementary Deposit in the
Transaction Documents shall be to the Complementary Deposit as it may be
increased or reduced in accordance with this Article 5.2.1.

 

5.2.2 Setting up of the Complementary Deposit

 

  (a) On the Settlement Date of 30 July 2008, before 9.00 a.m. (Paris time), the
Complementary Deposit shall be made in Euro by the Complementary Depositor with
the Purchaser, for the amount calculated in accordance with Article 5.2.1
(a) and the terms and conditions of the amendment to the General Master Purchase
Agreement entered into on 23 July 2008.

 

  (b) On each Settlement Date following the Settlement Date of 30 July 2008,
during the Replenishment Period, before 9.00 a.m. (Paris time):

 

  (i) the Complementary Depositor shall make a deposit in respect of the
Complementary Deposit in Euro with the Purchaser for an amount corresponding to
any Increase in the Complementary Deposit, as calculated in accordance with
Article 5.2.1(b); or

 

  (ii) the Purchaser shall repay a portion of the Complementary Deposit to the
Complementary Depositor for an amount corresponding to any Reduction of the
Complementary Deposit, as calculated in accordance with Article 5.2.1(b),
subject to the provisions of Article 7.

The payments to be made pursuant to (a) and (b) above shall be effected in
accordance with and subject to the provisions of article 6.4 (Entry on Current
Account) of the General Master Purchase Agreement.

 

6. COMPLEMENTARY DEPOSIT FEE - NO INTEREST

 

6.1

During the Replenishment Period only, the Purchaser shall pay a Complementary
Deposit Fee to the Complementary Depositor on a monthly basis, as remuneration
for its undertaking to make

 

8



--------------------------------------------------------------------------------

the Complementary Deposit pursuant to the terms and conditions of this Master
Complementary Deposit Agreement. The amount of the Complementary Deposit Fee
shall be calculated in accordance with SCHEDULE 2. The Complementary Deposit Fee
shall be paid in arrears on each Funded Settlement Date (as from 30 July 2008).

The payment of each Complementary Deposit Fee shall be effected in accordance
with and subject to the provisions of article 6.4 (Entry on Current Account) of
the General Master Purchase Agreement.

 

6.2 The Purchaser and the Complementary Depositor hereby expressly agree that
the Complementary Deposit shall not bear interest.

The Complementary Depositor acknowledges that it has entered into intercompany
arrangements with the Sellers inter alia (the “Intercompany Arrangements”)
pursuant to which the Complementary Depositor will receive from each Seller any
necessary consideration for the making of the Complementary Deposit and will be
indemnified in an appropriate manner by each Seller in accordance with its
corporate interest and in respect of the losses incurred by the Complementary
Depositor as a result of the Complementary Deposit made under this Master
Complementary Deposit Agreement.

CHAPTER IV

REPAYMENT - PAYMENTS

 

7. REPAYMENT

 

7.1 Principle

The repayment of the Complementary Deposit, which shall be carried out until the
Program Expiry Date, shall always be subject to (i) the provisions of Article
3.2 above and (ii) the order of priority of payments set forth under Article
7.2.

 

7.2 Repayment of the Complementary Deposit

 

7.2.1 On each Settlement Date during the Replenishment Period, the Purchaser
shall repay, if applicable, the Complementary Deposit to the Complementary
Depositor, for an amount equal to any Reduction of the Complementary Deposit as
calculated under Article 5.2.1.

 

7.2.2 On each Settlement Date during the Amortisation Period, and until the
Program Expiry Date, the Purchaser shall repay the Complementary Deposit to the
Complementary Depositor, for an amount resulting from the allocations set out in
article 16 (Order of Priority during the Amortisation Period) of the General
Master Purchase Agreement.

Such repayment shall be effected by means of the Distributed Amounts received by
the Purchaser under the Sold Receivables and the Refinanced Sold Receivables
until the Program Expiry Date and in accordance with the order of priority of
payments as described in article 16 (Order of Priority during the Amortisation
Period) of the General Master Purchase Agreement.

In the event that, on the Program Expiry Date, the Distributed Amounts do not
permit the repayment in full of any outstanding amount remaining unpaid under
the Senior Deposit and

 

9



--------------------------------------------------------------------------------

under the Complementary Deposit, then, the Purchaser shall be irrevocably
released from any repayment obligations hereunder.

 

7.3 In the event that during the Amortisation Period, the Centralising Unit,
acting in the name and on behalf of the Sellers, repurchases all outstanding
Sold Receivables from the Purchaser in accordance with article 4.3 of the
General Master Purchase Agreement, the purchase price of such Sold Receivables
shall be applied by the Purchaser to the repayment of the Complementary Deposit
in accordance with the order provided for under article 16 (Order of Priority
during the Amortisation Period) of the General Master Purchase Agreement.

 

8. PAYMENTS

 

8.1 All payments to be made in accordance with this Master Complementary Deposit
Agreement shall be made in Euro.

 

8.2 All repayments of principal and all payments falling due on a day which is
not a Business Day shall instead fall due on the following Business Day.

 

8.3 At any time, until the Program Expiry Date, subject to article 6 (Current
Account) of the General Master Purchase Agreement, the Purchaser shall be
entitled to set-off (i) any amount due and payable by the Purchaser to the
Complementary Depositor in respect of the Complementary Deposit and (ii) any
amount due and payable by the Complementary Depositor to the Purchaser under
this Agreement or any of the Transaction Documents.

CHAPTER V

GENERAL PROVISIONS

 

9. REPRESENTATIONS AND WARRANTIES - UNDERTAKINGS

The Complementary Depositor hereby represents and warrants to the Purchaser, as
follows:

 

  (a) it is a limited liability company duly incorporated and validly existing
under the laws of England and Wales and has the capacity (i) to carry on its
business, as currently conducted, and to own all of the assets appearing on its
balance sheet, except where not having such capacity would not be reasonably
likely to result in a Material Adverse Effect, and (ii) to enter into and
perform its obligations under this Master Complementary Deposit Agreement;

 

  (b) the execution of this Master Complementary Deposit Agreement does not
require any authorisation with respect to the Complementary Depositor that has
not already been obtained and communicated to the Purchaser, unless in the case
of any Governmental Authorisation, the failure to obtain such authorisation
would not be reasonably likely to result in a Material Adverse Effect;

 

  (c)

the execution of this Master Complementary Deposit Agreement and the performance
of the obligations under this Master Complementary Deposit Agreement do not
contravene any of the provisions of the Complementary Depositor’s articles and
memorandum of association, agreements or undertakings to which it is a party or
by which it is bound, and

 

10



--------------------------------------------------------------------------------

do not in any manner contravene the statutes and regulations applicable to it,
except in each case, to the extent that no Material Adverse Effect would result
from such breach;

 

  (d) the obligations arising out of this Master Complementary Deposit Agreement
are binding on the Complementary Depositor and enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, moratorium and other laws affecting creditors’ rights generally;

 

  (e) in the event that, in accordance with the provisions of this Master
Complementary Deposit Agreement and the General Master Purchase Agreement, the
Complementary Deposit is not repaid in full on the Program Expiry Date, the
Complementary Depositor shall incur any losses out of its own business, and the
Purchaser shall not be liable, in any manner whatsoever, in this respect
(except, as the case may be, as provided in article 4.2(b) of the General Master
Purchase Agreement); and

 

  (f) the constitution of the Complementary Deposit as cash collateral
(affectation à titre de gage espèces) in favour of the Purchaser, as set forth
in Article 10 below, complies with the Complementary Depositor’s corporate
interest and does not exceed its financial capabilities ; the Complementary
Depositor has entered into Intercompany Arrangements with the Sellers and
GOODYEAR DUNLOP TIRES EUROPE B.V., pursuant to which the Complementary Depositor
shall receive from each Seller any necessary consideration for making the
Complementary Deposit and shall be indemnified as is appropriate by each Seller
and GOODYEAR DUNLOP TIRES EUROPE B.V. in respect of any losses incurred by the
Complementary Depositor as a result of the Complementary Deposit made under this
Master Complementary Deposit Agreement.

CHAPTER VI

CASH COLLATERAL

 

10. APPLICATION OF THE COMPLEMENTARY DEPOSIT AS CASH COLLATERAL FOR THE BENEFIT
OF THE PURCHASER

 

10.1 The Complementary Depositor hereby irrevocably agrees that the
Complementary Deposit made under this Master Complementary Deposit Agreement
shall, by virtue of this Article, be pledged and consequently applied as cash
collateral (affecté à titre de gage-espèces) by the Complementary Depositor in
favour of the Purchaser until the Program Expiry Date, to secure the payment of
(i) any sum due to the Purchaser in respect of the Sold Receivables and
Refinanced Sold Receivables, and (ii) any sum due to the Purchaser by any
Seller, the Refinanced Seller or the Centralising Unit pursuant to the
Transaction Documents; provided that no party shall be entitled to receive, as a
result of such pledge, any amounts in addition to those that they are entitled
to receive pursuant to article 16 (Order of Priority during the Amortisation
Period) of the General Master Purchase Agreement.

The Complementary Depositor expressly exempts the Purchaser from the obligation
to keep the Complementary Deposit granted as cash collateral segregated from any
other sums or any cash which belong(s) to the Purchaser.

The Complementary Depositor hereby irrevocably agrees that the pledge and
application of the Complementary Deposit as cash collateral (affectation du
dépôt complémentaire à titre de gage-

 

11



--------------------------------------------------------------------------------

espèces) in favour of the Purchaser shall transfer to the Purchaser the
ownership of the sums received under the Complementary Deposit.

 

10.2 The cash collateral (gage-espèces) shall be deemed created and effective as
of the date on which the Complementary Deposit is made with the Purchaser.

 

10.3 The obligation of the Purchaser to transfer back to the Complementary
Depositor the Complementary Deposit (créance en restitution) shall automatically
be reduced by any principal amount paid by the Purchaser to the Complementary
Depositor in relation to the Complementary Deposit in accordance with Article 7
above.

 

10.4 The Complementary Depositor acknowledges that in accordance with the
security referred to above, during the Amortisation Period, it may not in any
case nor at any moment claim repayment of the Complementary Deposit other than
within the limit of the Distributed Amounts received by the Purchaser, which are
available for the application to the Complementary Depositor, in accordance with
Article 7.

CHAPTER VII

MISCELLANEOUS

 

11. FEES AND EXPENSES

The Complementary Depositor, in the name and on behalf of the Sellers, shall
bear, in particular, any costs and expenses incurred by ESTER FINANCE, in
accordance with article 29 (Fees and expenses) of the General Master Purchase
Agreement.

 

12. SUBSTITUTION AND AGENCY

Each Party shall have the right to be assisted by, to appoint or to substitute
for itself one or more third parties in the performance of certain tasks
provided that:

 

  (a) such Party has given prior written notice of the exercise of that right to
the other Parties;

 

  (b) such Party remains liable to the other Parties for the proper performance
of those tasks and the relevant third party/parties has or have expressly
renounced any right to any contractual claim against the other Parties;

 

  (c) the relevant third party/parties undertake(s) to comply with all
obligations binding upon such Party under this Master Complementary Deposit
Agreement; and

 

  (d) the substitution, assistance or agency shall not entail an increase in the
costs incurred by the other Parties.

The Parties acknowledge however that, in order to avoid doubt, this Article
shall not apply to the Complementary Depositor in respect of the making of the
Complementary Deposit.

 

12



--------------------------------------------------------------------------------

13. CONFIDENTIALITY

For the purposes to this Master Complementary Deposit Agreement, the Parties
agree to be bound by the provisions relating to confidentiality as provided for
under article 31 (Confidentiality) of the General Master Purchase Agreement.

 

14. TRANSFERABILITY OF THIS AGREEMENT

Except to the extent authorised in Article 12, this Master Complementary Deposit
Agreement is concluded on the intuitu personae of the Parties to this Master
Complementary Deposit Agreement. Therefore, none of the Parties may transfer
this Master Complementary Deposit Agreement, or its rights and/or obligations
hereunder, to any third party whatsoever, without the prior written consent of
the other Parties.

 

15. NOTICES

 

15.1 Except as otherwise set forth in the Transaction Documents, all notices,
requests or communications which must or may be made pursuant to this Master
Complementary Deposit Agreement shall be by way of writing, mail or fax.

 

15.2 All notices, requests or communications to be made and all documents to be
delivered from one Party to the other Party under the Master Complementary
Deposit Agreement shall be made and delivered to the addressees referred to in
schedule 6 (List of Adressees) to the General Master Purchase Agreement.

 

15.3 All notices, requests or communications made and all documents delivered
under the Master Complementary Deposit Agreement shall only take effect upon the
date of their receipt by its addressee.

 

15.4 Each of the Parties may at any time modify the addressee of the notices,
requests or communications to be made and the documents to be delivered to it
under the Master Complementary Deposit Agreement by sending to that effect a
letter or fax to the other Party indicating the name of the new addressee.

 

15.5 The Parties agree that the Centralising Unit shall be responsible for
receiving written notice on behalf of the Sellers, and that any notice given by
the Purchaser to the Sellers and delivered to the Centralising Unit shall be
deemed validly received by all of the Sellers upon receipt by the Centralising
Unit.

 

16. EXERCISE OF RIGHTS

 

16.1 All rights conferred on the Purchaser or the Complementary Depositor under
this Master Complementary Deposit Agreement or by any other document delivered
pursuant to or incidental to this Master Complementary Deposit Agreement or any
Transaction Document, including rights conferred by law, shall be cumulative and
may be exercised at any time.

 

16.2

The fact that the Purchaser or the Complementary Depositor does not exercise a
right or delays in doing so shall in no way be construed as a waiver of that
right. The exercise of any right or a

 

13



--------------------------------------------------------------------------------

  partial exercise of such a right shall not prevent the Purchaser or the
Complementary Depositor from exercising such a right again in the future, or
from exercising any other right.

 

17. INDIVISIBILITY

Each Party acknowledges that the General Master Purchase Agreement, the Master
Subordinated Deposit Agreement and the Master Complementary Deposit Agreement
shall form a single set of contractual rights and obligations and that, if the
General Master Purchase Agreement, or the Master Subordinated Deposit Agreement
becomes void or ceases to be effective and enforceable for any reason
whatsoever, this Master Complementary Deposit Agreement shall also become void
or cease to be effective and enforceable accordingly. Any payment already made
by the Centralising Unit acting in the name and on behalf of the Sellers or on
its own behalf to the Purchaser under this Master Complementary Deposit
Agreement, the General Master Purchase Agreement, the Receivables Purchase
Agreements and the Master Subordinated Deposit Agreement shall not be affected
by such a nullity, ineffectiveness or unenforceability.

 

18. PARTIAL INVALIDITY

If one or more provisions of this Master Complementary Deposit Agreement is or
becomes invalid, illegal or unenforceable in any respect in any jurisdiction or
with respect to any Party, such invalidity, illegality or unenforceability in
such jurisdiction or with respect to such Party or Parties shall not, to the
extent permitted by applicable law, render invalid, illegal or unenforceable
such provision or provisions in any other jurisdiction or with respect to any
other Party or Parties hereto.

Such invalid, illegal or unenforceable provision shall be replaced by the
Parties to such contract with a provision which reflects in so far as is
reasonably possible the intentions of the invalid, illegal or unenforceable
provision. Any fees, costs and expenses incurred by the Parties in connection
with any amendment necessary or advisable pursuant to this Article shall be
borne exclusively by the Complementary Depositor.

 

19. AMENDMENTS

No amendment to this Master Complementary Deposit Agreement may be made without
the written consent of each other Party thereto and (a) unless the Rating
Agencies (i) have been informed and provided by the Arranger with all necessary
details they may require in respect of such contemplated amendment and (ii) have
confirmed that the contemplated amendment will not entail a downgrading or
withdrawal of the current ratings of any Notes issued by the Issuers and/or, as
the case may be, the senior units issued by the Fund, or that the contemplated
amendment will reduce a downgrading or withdrawal which would otherwise occur,
but for such amendment being made, and (b) each Issuer and each Liquidity Bank
has given its prior written consent to such amendment (such consent not being
unreasonably withheld or delayed).

 

20. LIMITED RECOURSE – NON PETITION

Each of the Complementary Depositor, the Centralising Unit, the Calculation
Agent and the Agent:

 

14



--------------------------------------------------------------------------------

  (a) irrevocably and unconditionally waives any right that it may have to
initiate any proceeding whatsoever in relation to the contractual liability
(responsabilité contractuelle) of the Purchaser, except in the event of gross
negligence (faute lourde) or wilful misconduct (dol) of the Purchaser and agree
to limit their claims and recourse against the Purchaser (including in the event
of a breach by the Purchaser of any of its representations and warranties, or
any of its obligations hereunder) to the amount of the Available Funds on the
relevant date; and

 

  (b) irrevocably and unconditionally undertakes and agrees not to institute any
legal proceedings, take other steps or institute other proceedings against the
Purchaser, the purpose of which is the appointment of a conciliator or an ad hoc
agent, or the opening of receivership proceedings or insolvency proceedings
(sauvegarde, sauvegarde accélérée, sauvegarde financière accélérée, redressement
judiciaire or liquidation judiciaire) or any other similar proceedings.

 

21. GOVERNING LAW - JURISDICTION

 

21.1 This Master Complementary Deposit Agreement shall be governed by French
law.

 

21.2 Any dispute as to the validity, interpretation, performance or any other
matter arising out of this Master Complementary Deposit Agreement shall be
subject to the jurisdiction of the competent courts of Paris (Cour d’appel de
Paris).

 

15



--------------------------------------------------------------------------------

SCHEDULE 1

CALCULATION OF THE AMOUNT OF THE COMPLEMENTARY DEPOSIT

 

1. DURING THE REPLENISHMENT PERIOD, UNLESS AN EARLY AMORTISATION EVENT DESCRIBED
IN ARTICLE 13.3. OF THE GENERAL MASTER PURCHASE AGREEMENT HAS OCCURRED AND A
PROCEDURE OF SEPARATION OF FLOWS UNDER THE COLLECTION ACCOUNT AGREEMENTS HAS
BEEN IMPLEMENTED

 

1.1 Amount of the Complementary Deposit on the Initial Settlement Date

 

Complementary Deposit =   Outstanding Amount of Sold Receivables;   +   
Outstanding Amount of Refinanced Sold Receivables   -   

Subordinated Deposit;

  -   

Senior Deposit;

  -   

Adjusted Collections calculated as of such date

 

within the limit of the Maximum Amount of Complementary Deposit.

 

1.2        Outside of a Bi-monthly Management Period

 

Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date   +    Initial Purchase Price of Remaining Purchasable Receivables to be
paid on such Funded Settlement Date;   +    Initial Purchase Price of Originated
Ongoing Purchasable Receivables (other than Originated Ongoing Purchasable
Receivables which transfer to the Purchaser is rescinded on such Funded
Settlement Date) (i) paid during the preceding Monthly Reference Period by
compensation with Collections for Set-off and (ii) to be paid on such Funded
Settlement Date;   +    Initial Purchase Price of Refinanced Remaining
Purchasable Receivables to be paid on such Funded Settlement Date;   +   
Initial Purchase Price of Originated Refinanced Ongoing Purchasable Receivables
paid during the preceding Monthly Reference Period by compensation with
Collections for Set-off;   -    Adjusted Collections calculated as of such
Funded Settlement Date;   -    Refinanced Adjusted Collections calculated as of
such Funded Settlement Date;   -    Amount of the Subordinated Deposit on such
Funded Settlement Date minus the amount of the Subordinated Deposit on the
preceding Settlement Date;

 

16



--------------------------------------------------------------------------------

  -    Amount of the Senior Deposit on such Funded Settlement Date minus the
amount of the Senior Deposit on the preceding Settlement Date;   +    Deferred
Purchase Price calculated as of such Funded Settlement Date   +    Refinanced
Deferred Purchase Price calculated as of such Funded Settlement Date   +   
Subordinated Deposit Fee calculated as of such Funded Settlement Date   +   
Complementary Deposit Fee calculated as of such Funded Settlement Date

within the limit of the Maximum Amount of Complementary Deposit.

 

1.3 During a Bi-monthly Management Period

 

1.3.1 Amount of the Complementary Deposit on each Funded Settlement Date

 

Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date   +    Initial Purchase Price of Remaining Purchasable Receivables to be
paid on such Funded Settlement Date;   +    Initial Purchase Price of Originated
Ongoing Purchasable Receivables (other than Originated Ongoing Purchasable
Receivables which transfer to the Purchaser is rescinded on such Funded
Settlement Date) (i) paid during the preceding Funded Settlement Date Reference
Period by compensation with Collections for Set-off and (ii) to be paid on such
Funded Settlement Date;   +    Initial Purchase Price of Refinanced Remaining
Purchasable Receivables to be paid on such Funded Settlement Date;   +   
Initial Purchase Price of Originated Refinanced Ongoing Purchasable Receivables
paid during the preceding Funded Settlement Date Reference Period by
compensation with Collections for Set-off;   -    Adjusted Collections
calculated as of such Funded Settlement Date;   -    Refinanced Adjusted
Collections calculated as of such Funded Settlement Date;   -    Amount of the
Subordinated Deposit on such Funded Settlement Date minus the amount of the
Subordinated Deposit on the preceding Settlement Date;   -    Amount of the
Senior Deposit on such Funded Settlement Date minus the amount of the Senior
Deposit on the preceding Settlement Date;

 

17



--------------------------------------------------------------------------------

  +    Deferred Purchase Price calculated as of such Funded Settlement Date   +
   Refinanced Deferred Purchase Price calculated as of such Funded Settlement
Date   +    Subordinated Deposit Fee calculated as of such Funded Settlement
Date   +    Complementary Deposit Fee calculated as of such Funded Settlement
Date

within the limit of the Maximum Amount of Complementary Deposit.

 

1.3.2 Amount of the Complementary Deposit on each Intermediary Settlement Date

 

Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date   +    Initial Purchase Price of Originated Ongoing Purchasable Receivables
paid during the preceding Intermediary Settlement Date Reference Period by
compensation with Collections for Set-off;   +    Initial Purchase Price of
Refinanced Remaining Purchasable Receivables to be paid on such Intermediary
Settlement Date   +    Initial Purchase Price of Originated Refinanced Ongoing
Purchasable Receivables paid during the preceding Intermediary Settlement Date
Reference Period by compensation with Collections for Set-off   -    Adjusted
Collections calculated as of such Intermediary Settlement Date;   -   
Refinanced Adjusted Collections calculated as of such Intermediary Settlement
Date;   -    Amount of the Subordinated Deposit on such Intermediary Settlement
Date minus the amount of the Subordinated Deposit on the preceding Settlement
Date.

 

within the limit of the Maximum Amount of Complementary Deposit.

 

2.           DURING THE REPLENISHMENT PERIOD, IF AN EARLY AMORTISATION EVENT
DESCRIBED IN ARTICLE 13.3. OF THE GENERAL MASTER PURCHASE AGREEMENT HAS OCCURRED
AND A PROCEDURE OF SEPARATION OF FLOWS UNDER THE COLLECTION ACCOUNT AGREEMENTS
HAS BEEN IMPLEMENTED

 

2.1        Outside of a Bi-monthly Management Period

 

Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date   +    Initial Purchase Price of Remaining Purchasable Receivables to be
paid on such Funded Settlement Date;

 

18



--------------------------------------------------------------------------------

  +    Initial Purchase Price of Originated Ongoing Purchasable Receivables
(other than Originated Ongoing Purchasable Receivables which transfer to the
Purchaser is rescinded on such Funded Settlement Date) (i) paid during the
preceding Monthly Reference Period by compensation with Collections for Set-off
and (ii) to be paid on such Funded Settlement Date;   +    Initial Purchase
Price of Refinanced Remaining Purchasable Receivables to be paid on such Funded
Settlement Date;   +   

Initial Purchase Price of Originated Refinanced Ongoing Purchasable Receivables
paid during the preceding Monthly Reference Period by set-off with Collections
for Set-off

  -    Adjusted Collections calculated as of such Funded Settlement Date;   -   
Refinanced Adjusted Collections calculated as of such Funded Settlement Date;  
-    Amount of the Subordinated Deposit on such Funded Settlement Date minus the
amount of the Subordinated Deposit on the preceding Settlement Date;   -   
Amount of the Senior Deposit on such Funded Settlement Date minus the amount of
the Senior Deposit on the preceding Settlement Date;   -    any amount received
on the Purchaser’s Collection Accounts within the period between the Assessment
Date preceding such Funded Settlement Date and the preceding Assessment Date;  
+    Deferred Purchase Price calculated as of such Funded Settlement Date;   +
   Refinanced Deferred Purchase Price calculated as of such Funded Settlement
Date   +    Subordinated Deposit Fee calculated as of such Funded Settlement
Date   +    Complementary Deposit Fee calculated as of such Funded Settlement
Date

 

within the limit of the Maximum Amount of Complementary Deposit.

 

2.2        During a Bi-monthly Management Period

 

2.3        Amount of the Complementary Deposit on each Funded Settlement Date

 

Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date   +    Initial Purchase Price of Remaining Purchasable Receivables to be
paid on such Funded Settlement Date;   +    Initial Purchase Price of Originated
Ongoing Purchasable Receivables (other than Originated Ongoing Purchasable

 

19



--------------------------------------------------------------------------------

     Receivables which transfer to the Purchaser is rescinded on such Funded
Settlement Date) (i) paid during the preceding Funded Settlement Date Reference
Period by compensation with Collections for Set-off and (ii) to be paid on such
Settlement Date;   +    Initial Purchase Price of Refinanced Remaining
Purchasable Receivables to be paid on Funded such Settlement Date;   +   
Initial Purchase Price of Originated Refinanced Ongoing Purchasable Receivables
paid during the preceding Funded Settlement Date Reference Period by set-off
with Collections for Set-off   -    Adjusted Collections calculated as of such
Funded Settlement Date;   -    Refinanced Adjusted Collections calculated as of
such Funded Settlement Date;   -    Amount of the Subordinated Deposit on such
Funded Settlement Date minus the amount of the Subordinated Deposit on the
preceding Settlement Date;   -    Amount of the Senior Deposit on such Funded
Settlement Date minus the amount of the Senior Deposit on the preceding
Settlement Date;   -    any amount received on the Purchaser’s Collection
Accounts within the period between the Assessment Date preceding such Funded
Settlement Date and the preceding Assessment Date;   +    Deferred Purchase
Price calculated as of such Funded Settlement Date;   +    Refinanced Deferred
Purchase Price calculated as of such Funded Settlement Date   +    Subordinated
Deposit Fee calculated as of such Funded Settlement Date   +    Complementary
Deposit Fee calculated as of such Funded Settlement Date

 

within the limit of the Maximum Amount of Complementary Deposit.

 

2.3.1     Amount of the Complementary Deposit on an Intermediary Settlement Date

 

Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date   +    Initial Purchase Price of Originated Ongoing Purchasable Receivables
paid during the preceding Intermediary

 

20



--------------------------------------------------------------------------------

     Settlement Date Reference Period by compensation with Collections for
Set-off;   +    Initial Purchase Price of Refinanced Remaining Purchasable
Receivables to be paid on such Intermediary Settlement Date   +    Initial
Purchase Price of Originated Refinanced Ongoing Purchasable Receivables paid
during the preceding Intermediary Settlement Date Reference Period by
compensation with Collections for Set-off   -    Adjusted Collections calculated
as of such Intermediary Settlement Date;   -    Refinanced Adjusted Collections
calculated as of such Intermediary Settlement Date;   -    amount of the
Subordinated Deposit on such Intermediary Settlement Date minus the amount of
the Subordinated Deposit on the preceding Settlement Date;   -    any amount
received on the Purchaser’s Collection Accounts within the period between the
Assessment Date preceding such Intermediary Settlement Date and the preceding
Assessment Date.

within the limit of the Maximum Amount of Complementary Deposit.

 

21



--------------------------------------------------------------------------------

SCHEDULE 2

CALCULATION OF THE COMPLEMENTARY DEPOSIT FEE

On each Funded Settlement Date, during the Replenishment Period, the
Complementary Deposit Fee due and payable shall be equal to the sum of:

the Complementary Deposit Fee Component calculated on the Calculation Date
preceding such Funded Settlement Date and the Complementary Deposit Fee
Component calculated on the Calculation Date preceding the last Funded
Settlement Date, in accordance with schedule 16C of the General Master Purchase
Agreement.

 

22